DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a solid-state image sensor.
Group II, claim(s) 17, drawn to a solid-imaging device.
Group III, claim(s) 18, drawn to an electronic apparatus.
Group IV, claim(s) 19, drawn to a method of manufacturing a solid-state image sensor.
Group V, claim(s) 20 and 21, drawn to a method of manufacturing a solid-state image sensor.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I/II/III(a): Figs. 1 and 21.
I/II/III(b): Figs. 1 and 23.
I/II/III(c): Figs. 5 and 21.
I/II/III(d): Figs. 5 and 23.
I/II/III(e): Fig. 6.
I/II/III(f): Figs. 6 and 22.
I/II/III(g): Fig. 7.
I/II/III(h): Fig. 8A.
I/II/III(i): Fig. 8B.
I/II/III(j): Figs. 24 and 31.
I/II/III(k): Figs. 25 and 32.
IV/V(a): Figs. 9-18, 1 and 21.
IV/V(b): Figs. 19, 20, 1 and 21.
IV/V(c): Figs. 9-18, 1 and 23.
IV/V(d) Figs. 19, 20, 1 and 23.
IV/V(e): Figs. 9-12, 5 and 21.
IV/V(f): Figs. 9-12, 5 and 23.
IV/V(g): Fig. 9-16, 6.
IV/V(h): Figs. 9-16, 6 and 22.
IV/V(i): Figs. 9-18, 28-30, 24 and 31.
IV/V(j): Figs. 19, 20, 28-30, 24 and 31.
IV/V(h): Figs. 9-18, 33-36, 25 and 32.
IV/V(i): Figs. 19, 20, 33-36, 25 and 32.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 is generic when group I is elected, claim 17 is generic when group II is elected, claim 18 is generic when group III is elected, claim 19 is generic when group IV is elected or claim 20 is generic when group V is elected. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of "a stacked structure that includes a semiconductor substrate, a first photoelectric converter provided above the semiconductor substrate and converting light into charges, and a second photoelectric converter provided above the first photoelectric converter and converting light into charges, wherein the first photoelectric converter and the second photoelectric converter include a photoelectric conversion stacked structure in which a common electrode, a photoelectric conversion film, and a readout electrode are stacked so that the first photoelectric converter and the second photoelectric converter are in a line-symmetrical relationship with each other with a vertical plane perpendicular to a stacking direction of the stacked structure as an axis of symmetry", this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (2009/0108757).  Lee et al. show in Fig. 4 and related text a stacked structure 4 that includes a semiconductor substrate 41 ([0039]), a first photoelectric converter 42 provided above the semiconductor substrate and converting light into charges, and a second photoelectric converter 43 provided above the first photoelectric converter and converting light into charges, wherein the first photoelectric converter and the second photoelectric converter include a photoelectric conversion stacked structure in which a common electrode 423/431, a photoelectric conversion film 422/432, and a readout electrode 421/433 are stacked so that the first photoelectric converter and the second photoelectric converter are in a line-symmetrical relationship with each other with a vertical plane perpendicular to a stacking direction of the stacked structure as an axis of symmetry.
I/II/III and IV; I/II/III and V; and IV and V lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of the groups I/II/III is "the first photoelectric converter and the second photoelectric converter are in a line-symmetrical relationship with each other with a vertical plane perpendicular to a stacking direction of the stacked structure as an axis of symmetry", this feature is not present in group VI and V.
The special technique feature of the group IV is "sequentially stacking a first readout electrode, a first photoelectric conversion film, and a first common electrode on a first substrate; sequentially stacking a second readout electrode, a second photoelectric conversion film, and a second common electrode on a second substrate; bonding the first substrate to the second substrate so that the first common electrode and the second common electrode face each other", this feature is not present in group V.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811